Citation Nr: 1629707	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to June 1967, including service in the Republic of Vietnam.  He received a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  A November 2007 rating decision denied entitlement to service connection for a low back disability; the Veteran was properly notified of the adverse outcome and did not file a notice of disagreement to appeal the RO's decision or submit new and material evidence within a year of its issuance.
 
2.  The additional evidence received more than one year after the November 2007 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

3.  The Veteran's current degenerative joint disease of the lumbar spine is related to service. 


CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The criteria to reopen the claim of entitlement to service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).

3.  The criteria for entitlement to service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Laws and Regulations

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


New and Material Evidence - Analysis

The Veteran's previous claim for entitlement to service connection for a low back disability was denied in a November 2007 rating decision.  The evidence of record at the time of this denial included: the Veteran's July 2005 claim; service treatment records (STRs) dated from June 1965 to June 1967; several duty to assist letters; VA treatment notes dated 2006; private treatment notes of a Dr. D.M.; private treatment notes of Rebound Therapy Center; statements from the Veteran and R.T. dated June 2005; and a VA joints examination conducted in August 2007.

Evidence associated with the claims file more than one year after the November 2007 rating decision includes a July 2009 letter from private physician Dr. D.M. suggesting a link between the Veteran's in-service injury and service and a statement from L.W.  This new evidence is neither cumulative nor redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.  As a result of the foregoing, reopening the claim is warranted.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Low Back - Analysis

The Veteran asserts that he has a current back disability that is due to injuries sustained in service.  As an initial matter, the Veteran has a current diagnosis of degenerative joint disease of the lumbar spine, satisfying the first element of service connection.  See August 2007 VA examination report.  

In regard to the second element of service-connection - the in-service element - there is significant lay evidence of record reflecting the Veteran hurt his back in an accidental fall during service.  In a June 2005 statement, the Veteran asserted that on a dark night in the summer of 1966, he fell into a trench that was five to six feet deep; he recalled being rendered unconscious for some period of time and was confused at waking, though it was still night.  He reported that he climbed out of the trench and went back to his tent for sleep until morning.  Upon waking, he asserts he was bloodied and bruised and his back was full of scrapes and bruises and the back of his shirt was torn.  He reportedly received treatment from a medic in the tent next door.  The Veteran's account of the accident is completely supported by a June 2005 statement of R.T., who served with the Veteran at the time of the incident and shared a tent with him.  His account is further bolstered by the November 2010 statement of L.W.

The Board notes that there is no reference to any complaints associated with the claimed back injury in STRs.  The Veteran asserted that he did not "officially" seek treatment because was embarrassed about the fall and it would have jeopardized his position of leadership at the time.  See June 2009 Veteran statement.  There are, however, STRs that reflect treatment for ingrown toenails in May 1967 as well as treatment for a groin rash in February 1966 at the aid station in Bien Hoa, Republic of Vietnam.  Despite the conspicuous absence of any record of back injury in service reflected in STRs, affording the Veteran the benefit of the doubt, an in-service back injury is conceded.  

The last element to establish service connection is the nexus, a connection between the Veteran's current disability and the in-service injury.  In this regard, there are two pertinent medical opinions of record.  The Veteran received a VA joints examination in August 2007.  The provider reviewed the claims file and interviewed and examined the Veteran; the examiner concluded that the Veteran's current back disability was at least as likely as not related to the claimed in-service injury.  A July 2009 letter of Dr. D.M. also provides a positive nexus opinion.  Although neither of the opinions provides much rationale, the Board finds that the weight of probative evidence is at least in equipoise as to the nexus element.  Moreover, there is no competent evidence against the claim in this regard.  As such, the claim must be granted.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted. 



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


